In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-06-053 CV

____________________


IN RE RONALD E. KNOX




Original Proceeding



MEMORANDUM OPINION 
	Ronald E. Knox petitioned the Court for a writ of mandamus to compel the trial
court to rule on his motion for new trial and request for a bench warrant.  In a criminal
case, a motion for new trial is deemed denied 75 days after sentence is imposed.  Tex. R.
App. P. 21.8.  The relator acknowledges that his motion for new trial has been overruled
by operation of law.  Knox could have perfected an appeal and presented an issue on the
trial court's failure to conduct an evidentiary hearing on Knox's motion for new trial.  See,
e.g., Reyes v. State, 849 S.W.2d 812, 816 (Tex. Crim. App. 1993).
	The existence of an adequate remedy at law in the form of an appeal precludes
mandamus relief.  Alvarez v. Eighth Court of Appeals, 977 S.W.2d 590, 592 (Tex. Crim.
App. 1998).  In this case, the relator has not shown that he is entitled to the relief sought.
	The petition for writ of mandamus is therefore denied.
	WRIT DENIED.
								PER CURIAM

Opinion Delivered March 2, 2006
Before McKeithen, C.J., Kreger, and Horton, JJ.